R E C E l \/ E D
UNITED sTATEs DISTRICT CoURT
APR “ 1 2919 ’ wEsTERN DISTRICT oF LoUISIANA

'rc)NY a. noone cLE SHREVEPORT DIVISION

WESTEHN DISTR|CT OF LGU|KS¥ANA
AL!ZXANDR|A, LOUlSlANA

RENEE PIPKINS, et al. CIVIL ACT. NO. 5:15-cV-2722

_vs_ JUDGE DEE D. DRELL

JAMES E. STEWART, SR., IN HIS
OFFICIAL CAPACITY AS DISTRICT
ATTORNEY OF CADDO PARISH
(FIRST JUDICIAL DISTRICT OF
LOUISIANA)

STATE OF LOUISIANA ex rel. JEFF
LANDRY, LOUISIANA ATTORNEY
GENERAL, Intervenor MAG. .]UDGE MARK L. HORNSBY

 

MEMORANDUM RULING

 

Bef`ore the Court is a Motion to Dismiss (Doc. 20) filed by defendant J ames E. Stewart,
Sr., in his official capacity as Distriet Attorney of Caddo Parish, First Judicial District of Louisiana
(“District Attomey”), an Opposition (Doe. 37) filed by Plaintif`fs,1 a Reply (Doc. 46) filed by the
District Attorney, a Supplemental Mernorandum in Support of the Motion to Dismiss (Doc. 49)
filed by Jeff Landry, Attorney General for the State of` Louisiana (“Attorney General”),2 and an
Opposition to the Attomey General’s Supplemental Memorandum (Doc. 56) filed by Plaintiffs.
For the following reasons, the Motion to Disrniss will be GRANTED IN PART and DENIED

IN PART.

 

1 Reneé Pipkins, Everitt Pipkins, Theron Jackson, LaWhitney Johnson, Adriana Thomas, Reginald Autrey, Darryl
Carter, Diane Johnson, Kimberly Horton, and Theresa Hawthorne, on behalf of themselves and all others
similarly situated

2 The Attorney General was allowed to intervene and adopt the District Attorney’s motion (Doc. 2()). § Order (Doc.
47); Order (Doc. 48).

I. FACTS & PROCEDURAL HISTORY

This suit alleges that the District Attorney systematically exercises (and therefore still
exercises) peremptory strikes against African-American prospective jurors on the basis of their
race for the purpose of empaneling criminal trial juries that are predominately white.

Each Plaintiff is an adult resident citizen of Caddo Parish, Louisiana, and each is qualified
to serve a juror in criminal cases under Article 401 of the Louisiana Code of Criminal lProcedure.3
Each is a registered voter and is (or has been) on the list of eligible jurors maintained by the Caddo
Parish Jury Commission.4 Plaintiffs Carter, Johnson, Horton, and Hawthorne were all excluded
from jury service by the District Attorney’s use of peremptory strikes within twelve months prior
to the commencement of this suit.5

The centerpiece of this case is a statistical analysis conducted by Reprieve Australia
(“Reprieve”), a non-profit organization not affiliated with Plaintiffs or their counsel. Reprieve

acquired the records of 332 non-sealed criminal trials6 from January 28, 2003, through Decernber

 

3 Third Am. Compl. (Doc. 18) at 11 2.

4 I_d.

5 I_d. at jj 3.

6 I_d. at 11 45. The District Attorney argues in a footnote that the statistics provided by Reprieve are “mathematically
incorrect and overstated.” Mot. to Dismiss (Doc. 20-1) at 12 n.4. During oral argument, counsel for the District
Attorney suggested that the Court take judicial notice of Louisiana Supreme Court annual reports indicating that during
the time period analyzed by Reprieve there Were 487, not 332, jury trials. Oral Argument Tr. (Doc. 6l) at 13. Such a
discrepancy, if true, would call into question the validity of the evidence serving as the foundation for this case.
Nonetheless, the Court declines to make any findings as to the validity of Reprieve’s statistics at this stage of litigation

2

5, 2012,7 pursuant to the Louisiana Public Records Act.8 According to Reprieve’s data, forty-five
different Assistant District Attorneys were involved as counsel for the prosecution of these 332
cases.9 Thirty of those Assistant District Attorneys were white and fifteen were African-
American.10

ln these 332 trials, 8,318 potential jurors were tendered to the District Attorney for
peremptory challenge or acceptance as trial jurors.11 These potential jurors survived the initial
process of eliminating non-qualified jurors through the Parish Jury Coordinator’s review of jury
questionnaires and any challenges for cause.12 Of the 8,318 qualified jurors, 2,908 were identified
as African~Americans.13 The District Attorney exercised peremptory challenges against 1,338, or
approximately 46%, of the qualified African-Arnerican jurors.14 By contrast, the District Attorney
only used peremptory challenges against 83 0, or approximately 15%, of the 5,410 qualified jurors

who were identified as non-Af`rican-Arnericans.15 The table below illustrates

Reprieve’s findings:16

 

 

 

 

 

 

 

 

 

 

 

 

i?ear (Iases
2003 25
2004 27
2005 35
2006 43
2007 41
2008 25
2009 38
2010 30
2011 40
2012 28

 

 

 

 

;g; at111{44-46.
8 g at 1111 44-45.
9LLM141
10Id.

11 l_d. at 1149.
nld
13ld;atjl50.
141;1_. art 50.
HLLM15L

16 id ann 52.

 

 

 

 

Race Accepted Struck Total
Black 1570 13§8 2908
Not Black 4580 830 5410
TOtal 6150 2168 8318

 

 

 

 

 

 

Reprieve’s statistical analysis of this ten-year history of peremptory strikes argues that,
mainly through the various trial assistants,17 the District Attorney struck African-American
potential jurors at three (3) times the rate he struck non-African-American prospective jurors.18
The statistics further show that, after controlling for various factors, the District Attorney struck
African-American Venirepersons from jury service at five (5) times the rate he struck potential
jurors who were not African-iAfmerican.19 According to Reprieve’s analysis, when a defendant was
white the District Attorney was 2.6 times more likely to strike an African-American juror than a
non-African-American juror.20 When a defendant was African-American, however, Reprieve’s
calculations indicate that the District Attorney was 5.7 times more likely to strike an African-
Arnerican juror than a non-African-Arnerican juror.21 lnterpreting these statistics, Plaintiffs
conclude that the only plausible explanation for this disparity between the District Attorney’s

peremptory challenges against African-Arnerican jurors and those against non-African-American

jurors is the race of the juror.?'2 They further allege that this systemic use of peremptory strikes by

 

17 For simplicity’s sake, the Court will simply refer to any given Assistant District Attorney or the office of the District
Attorney as the District Attorney going forward

18 Li at 11 54.

19 I_d. at 11 5 5.

2° I_d. at 11 56.

21 Id.

22 Li at jj 58.

the District Attorney has been “admitted by former members of the District Attorney’s office,”
though they do not specifically identify any such former members.23

5.24 The case Was originally

Plaintiffs filed their initial complaint on November 19, 201
assigned to Judge Elizabeth Foote but she recused herself on December 4, 2015.25 An order
reassigning the case to the Court was filed on December 9, 2015.26 Plaintiffs filed an amended
complaint on December 30, 2015,27 and a second amended complaint on April 14, 2016.28 A third
and final amended complaint was filed with the consent of the District Attorney on April
21, 2016.29

A motion to certify class30 was filed on January 8, 2016, and dismissed as premature on
June 2, 2016.31 The District Attorney filed the instant motion to dismiss on May 5, 2016.32 On
October 10, 2016, the Attorney General filed a motion to intervene33 and a motion to adopt the
District Attorney’s motion to dismiss and to file a supplemental memorandum,34 both of which
were granted35 Oral argument was held on February 16, 2017.36

In their third amended complaint, Plaintiffs seek the certification of a class of all African-

American citizens of Caddo Parish who are eligible to serve as jurors in criminal trials.37 They also

plead for the entry of declaratory judgments stating that: (l) the District Attorney has, and

 

23 I_d. at 1[ 43.

24 Compl. (Doc. 1).

25 Order of Recusal (Doc. 3).

26 Order Reassigning Case (Doc. 4).

27 Amended Complaint (Doc. 6).

28 Second Am. Compl. (Doc. 16).

29 Third Am. Compl. (Doc, 18).

30 Mot. to Certify Class (Doc. 7).

31 Order (Doc. 24).

32 Mot. to Dismiss (Doc. 20).

33 Mot. to lntervene (Doc. 44).

34 Mot. to Dismiss (Doc. 45). For brevity’s sake, the Court will reference only the District Attorney when addressing
the arguments raised in the original motion to dismiss
33 Order (Doc. 47); Order (Doc. 48).

36 Mins. (Doc. 60).

37 Third Am. Compl. (Doc. 18) at 11 125.

continues to, systematically exercise peremptory strikes in a discriminatory fashion; and (2)
several provisions of the Louisiana law providing for the use of peremptory strikes are

unconstitutional.38

Plaintiffs further request a variety of kinds of injunctive relief aimed at
enjoining any discriminatory use, and likely eliminating any use, of peremptory strikes by the
District Attorney.39 Finally, Plaintiffs Carter, Johnson, Horton, and Hawthorne seek an award of
nominal and compensatory damages for violations of their constitutional rights.40
II. LAW & ANALYSIS

The District Attorney counters that: (1) Plaintiffs lack standing; (2) Plaintiffs’ claims are
moot; (3) the Court should abstain from exercising jurisdiction; (4) Plaintiffs’ claims are barred by
res judicata and collateral estoppel; (5) Plaintiffs have failed to state a claim under 18 U.S.C. § 243;
(6) Plaintiffs’ claims are barred by prosecutorial immunity; (7) Plaintiffs’ claims are barred by
qualified immunity; and (8) Plaintiffs’ claims are barred by the Eleventh Amendment.41
Additionally, the Attorney General argues that Plaintiffs have failed to state a claim under FED. R.
CIV. P. 8(a)(2). The Court will address each of these arguments in turn. However, a brief overview
of the case law regarding the rights of prospective jurors will provide much needed context
A. PRosPECTIvE JUROR RIGHTS

l. Introduction

The Fourteenth Amendment provides that “[n]o State shall . . . deny to any person within

its jurisdiction the equal protection of the laws.” U.S. CONST. amend. XIV. “[W]ith the exception

of voting, for most citizens the honor and privilege of jury duty is their most significant opportunity

 

38 Id.

39 Id.

40 Id.

41 The District Attorney initially asserted that Plaintiffs failed to comply with FED. R. CIV. P. 5 .1 and FED. R. CIV. P.
19. Mot. to Dismiss (Doc. 20-1) at 7-9. Plaintiffs filed a notice of constitutional question (Doc. 32) on August 9, 2016,
and the Attorney General Was allowed to intervene on October 13, 2016. Order (Doc. 47).

6

to participate in the democratic process.” Powers v. Ohio, 499 U.S. 400, 407 (1991). The Supreme
Court has found that “the Equal Protection Clause prohibits a prosecutor from using the State’s
peremptory challenges to exclude otherwise qualified and unbiased person from the petit jury
solely by reason of their race, a practice that forecloses a significant opportunity to participate in
civic life.” Ld. at 409.

“An individual juror does not have a right to sit on any particular petit jury, but he or she
does possess the right not to be excluded from one on account of race.” Ld_. However, as the
Supreme Court explained in a previous case, “[d]efendants in criminal proceedings do not have

the only cognizable legal interest in nondiscriminatory jury selection.” Carter v. Jurv Comm’n of

 

Greene Cnty., 396 U.S. 320, 329 (1970). “People excluded from juries because of their race are as
much aggrieved as those indicted and tried by juries chosen under a system of racial exclusion.”
I_d. Accordingly, the M Court found that “individual jurors subjected to racial exclusion have
the legal right to bring suit on their own behalf.” Y_o_w_e§, 499 U.S. 400 at 414 (citing M, 396
U.S. at 329-30).

To begin, we refer to an observation by lustice Scalia, who stated that “the existence of
such a right [by a challenged juror] would call into question the continuing existence of
[peremptory strikes,] a centuries-old system that has important beneficial effects." M, 499
U.S. at 426 (Scalia, J., dissenting). Truthfully, we have only begun to consider the possible, likely
or probable consequences of a right which allows a challenged juror to claim damages. A few we
can see clearly, however. Exactly how is such a claim or suit to be managed? Here, Plaintiffs want
a class action in favor of all similarly situated persons. If a class were to be certified, how in the
world would one determine the real reason why a particular juror was challenged on a particular

day in a trial that is past? The question is especially poignant where the trial record does not reflect

even a discussion of Batson v. Kentucky, 476 U.S. 79 (1986), or Powers as to a particular juror.

 

Does it mean that the prosecutor, defense counsel or judge could be deposed in such a suit? Could
they be required to disclose internal memos, trial notes or the like to determine (maybe) if there is
some extra notation about a particular juror?

Even if a system could be devised to allow for discovery and litigation of the claim, what
is next? lf, in the odd case, a plaintiff is able to make out such a claim, would it mean that a whole
new method for collateral attack on a final conviction would be created thereby? At stake is the
principle, at least given credence sometimes, that the public has a right to see that, at some point,
a defendant in a criminal trial is fully and fairly convicted §§ United States v. Frady, 456 U.S.
152, 175 (1982). And, what would be the remedy? A 28 U.S.C. § 2254 petition for inadequacy of
counsel, or some other habeas corpus relief yet undeveloped or unheard of? In our view this is the
most serious potential consequence, as it can mean that years later an otherwise sustainable
prosecution may have to be completely redone because one juror convinced one jury, or judge in
the event of a bench trial, that he/she was discriminated against.

Moreover, we suggest that the simple answer to the concerns expressed has already been
determined by the existence of the mr remedy itself. While we certainly cannot be said to have

the collective wisdom of the Supreme Court, we certainly could have read Powers as providing a

 

mere extension to m without creating the legal fiction of third-party representation and
without the language suggesting that the challenged venireperson has a separate right for damages

As we will discuss below, however, because of the Supreme Court's created rights language
we believe we are bound by precedent to adjudicate part of the claims made in this suit, at least for

the four Plaintiffs who claim to have been racially discriminated against

2. Bg§@, mels, and the Equal Protection Clause

In Batson v. Kentucky, the Supreme Court held that a State’s privilege to strike individual
jurors through peremptory challenges is subject to the Equal Protection Clause. 476 U.S. at 89.
Thus, the Supreme Court explained, in a trial with a black criminal defendant the Equal Protection
Clause forbids prosecutors from challenging “potential jurors solely on account of their race or on
the assumption that black jurors as a group will be unable impartially to consider the State’s case
against a black defendant.” Id. M left unresolved, however, whether a defendant could
challenge the use of peremptory strikes exercised against venirepersons of another race.

ln Holland v. lllinois, a white defendant argued that the prosecutor’s exercise of
peremptory challenges to exclude black venirepersons from his petit jury violated his Sixth
Amendment right to trial by an impartial jury. 493 U.S. 474, 475-76 (1990). The Supreme Court
found that “[a] prohibition upon the exclusion of cognizable groups through peremptory challenges
has no conceivable basis in the text of the Sixth Amendment, is without support in our prior
decisions, and would undermine rather than further the constitutional guarantee of an impartial
jury.” I_d. at 478. Nonetheless, several Justices made clear that such a claim may have merit under
the Equal Protection Clause. I_d. at 488.

The Supreme Court took up that very issue the next term in M. In that case, a
defendant on trial for serious offenses in a state court raised an equal protection challenge to the
State’s use of peremptory strikes to remove a number of black jurors. I_d. at 402-03. The majority
was obviously troubled by the proposition that otherwise qualified venirepersons could be struck
on the basis of race as long as they were a different race than the criminal defendant Nonetheless,

they had just foreclosed the Sixth Amendment as a bar to such conduct in Holland, and there was

a manifest difficulty in allowing a white defendant to directly assert an equal protection claim
challenging peremptory strikes against black venirepersons

Writing for the maj ority, Justice Kennedy articulated a legal framework through which it
could prohibit the discriminatory use of peremptory strikes regardless of the race of the criminal
defendant allow the criminal defendant himself to raise the equal protection rights of a juror
excluded from service in violation of these principles ld_. at 410. The Po_wgr_s_ Court determined
that it was appropriate to allow the criminal defendant to raise the prospective juror’s legal rights
because “[b]oth the excluded juror and the criminal defendant have a common interest in
eliminating racial discrimination from the courtroom.” I_d. at 413. Thus, the Supreme Court held
that “the Equal Protection Clause prohibits a prosecutor from using the State’s peremptory
challenges to exclude otherwise qualified and unbiased persons from the petit jury solely by reason
of their race, a practice that forecloses a significant opportunity to participate in civic life.” g
at 409.

A fundamental component of this analysis, of course, was the premise that “individual
jurors subjected to racial exclusion have the legal right to bring suit on their own behalf.” l_d__. at
414 (citation omitted). Again though, as Justice Scalia pointedly noted in his dissent, “we have
never held, or even said, that a juror has an equal protection right not to be excluded from a
particular case through peremptory challenge; and the existence of such a right would call into
question the continuing existence of a centuries-old system that has important beneficial effects.”
I_d. at 426 (Scalia, J., dissenting). Indeed, even the majority was quick to emphasize that “[a]s a
practical matter, however, these challenges are rare.” Id. at 414. Justice Kennedy cautioned that:

The barriers to a suit by an excluded juror are daunting. Potential jurors are not

parties to the jury selection process and have no opportunity to be heard at the time

of their exclusion Nor can excluded jurors easily obtain declaratory or injunctive
relief when discrimination occurs through an individual prosecutor's exercise of

10

peremptory challenges Unlike a challenge to systematic practices of the jury clerk

and commissioners such as we considered in Carter, it would be difficult for an

individual juror to show a likelihood that discrimination against him at the voir dire

stage will recur. See Los Angeles v. Lyons, 461 U.S. 95, 105-110, 103 S.Ct. 1660,

1666-1670, 75 L.Ed.2d 675 (1983). And, there exist considerable practical barriers

to suit by the excluded juror because of the small financial stake involved and the

economic burdens of litigation See Vasquez, supra, 474 U.S., at 262, n. 5, 106

S.Ct., at 623, n. 5; Rose v. Mz`tchell, supra, 443 U.S., at 558, 99 S.Ct., at 3001. The

reality is that a juror dismissed because of race probably will leave the courtroom

possessing little incentive to set in motion the arduous process needed to vindicate

his own rights See Barrows v. Jackson, 346 U.S. 249, 257, 73 S.Ct. 1031, 1035,

97 L.Ed. 1586 (1953).

li at 414~15.

We question whether the Powers Court seriously intended to allow suits such as this one
to proceed. Nonetheless, because we are bound by precedent, we must now adjudicate some of
these “rare” and “daunting” claims We remain wary, however, of exactly what consequences
intended or otherwise, will flow from the adjudication of these novel claims
B. 12(B)(1) MorIoN ro Dismiss

The District Attorney argues that the Court lacks jurisdiction for the following reasons: (1)
Plaintiffs lack standing; (2) their claims are moot; and (3) the Younger doctrine mandates that the
Court abstain from adjudication of these claims We begin with an analysis of whether the Court
should abstain from exercising jurisdiction in this case. § O'Hair v. White, 675 F.2d 680, 684
n.5 (5th Cir. 1982) (“Although as a general matter courts should decide standing issues first, . . . if
an issue is clearly nonjusticiable for reasons other than lack of standing a court may make its
decision without reaching the standing question.”).'

Pursuant to FED. R. CIV. P. 12(b)(1), a party may obtain dismissal of a claim for lack of
subj ect-matter jurisdiction In deciding a l2(b)(1) motion, the court may consider evidence outside

of the pleadings and the attachments thereto. Ambraco, Inc. v. Bossclip B.V., 570 F.3d 233, 238

(5th Cir. 2009). More specifically, “under Rule l2(b)(1), the court may find a plausible set of facts

11

by considering any of the following: (1) the complaint alone; (2) the complaint supplemented by
the undisputed facts evidenced in the record; or (3) the complaint supplemented by undisputed
facts plus the court's resolution of disputed facts.” Lane v. Halliburton, 529 F.3d 548, 557 (5th Cir.
2008) (internal quotations marks omitted) (citation omitted). However,7 “no presumptive
truthfulness attaches to the plaintiffs allegations and the court can decide disputed issues of
material fact in order to determine whether or not it has jurisdiction to hear the case.” Montez v.
Dep't ofNavy, 392 F.3d 147, 149 (5th Cir. 2004).

1. Abstention

The District Attorney argues that the Court should abstain from exercising jurisdiction over
this action pursuant to Younger v. Harris, 401 U.S. 37 (1971). Plaintiffs dispute that the Younger
doctrine applies to this case and assert that the Court is required to exercise jurisdiction At this
juncture, it is necessary to expressly delineate what injunctive and declaratory relief Plaintiffs seek
as it will affect the analysis of whether, and to what degree, abstention is appropriate in this case.

a. Requestea' Injunctive and Declaratory Relz`ef

ln addition to any damages claims, Plaintiffs seek the following declaratory relief: (1) a
declaratory judgment that the District Attorney has employed, and continues to employ, a custom,
usage, and/or policy to exercise peremptory challenges against African-American citizens because
of their race, in order to empanel criminal trial juries that are predominantly white; and (2) a
declaratory judgment that Article 795 (C), (D), and (E) of the Louisiana Code of Criminal
Procedure violate the rights of qualified African-Americans to be free from discrimination on the
basis of race in jury selection in criminal trials, to the extent that those sections: (i) allow a
peremptory challenge to be exercised against a qualified African-American juror, even if race is

part of the motivation for the jury strike, so long as some “race-neutra ” reason is given for the

12

challenge; and (ii) allow a peremptory challenge to be exercised against a qualified African-
American juror on account of race, if both the District Attorney and the defendant’s attorney strike
the same juror.

Plaintiffs seek the following injunctive relief as well: (1) a permanent injunction forbidding
the District Attorney from exercising any peremptory challenges in criminal jury trials; (2) in the
alternative, a preliminary injunction forbidding the District Attorney from exercising any
peremptory challenges to strike otherwise qualified African-American jurors from jury service in
criminal jury trials; (3) in the alternative, a permanent injunction forbidding the District Attorney
to employ a custom, usage, and/or policy to exercise peremptory challenges against African-
American citizens because of their race, in order to empanel criminal trial juries that are
predominantly white; and finally, (4) a permanent injunction requiring the District Attorney to
provide training to all attorneys and investigators of the office to prevent the use of peremptory
challenges to discriminate against qualified African-American jurors in future criminal jury trials

b. YoungerAbsterztion
“In the main, federal courts are obliged to decide cases within the scope of federal

jurisdiction.” Sprint Commc'ns, Inc. v. Jacobs, 571 U.S. 69, 72 (2013). An exception to this general

 

principle was articulated in Younger, in which Supreme Court enshrined a longstanding federal
policy against a federal court enjoining pending state criminal proceedings absent extraordinary
circumstances 401 U.S. 37. The Supreme Court “has extended Younger abstention to particular
state civil proceedings that are akin to criminal prosecutions see Hujj‘man v. Pursue, Ltd., 420
U.S. 592, 95 S.Ct. 1200, 43 L.Ed.2d 482 (1975), or that implicate a State’s interest in enforcing the
orders and judgments of its courts, see Pennzoz`l Co. v. Texaco Inc., 481 U.S. 1, 107 S.Ct. 1519, 95

L.Ed.2d 1 (1987).” Id. at 72-73. “Circumstances fitting within the Younger doctrine, we have

13

stressed, are ‘exceptional’; they include, as catalogued in [New Orleans Public Servz'ce, Irzc. v.
Councz`l of Cily of New Orleans, 491 U.S. 350 (1989)], ‘state criminal prosecutions,’ ‘civil
enforcement proceedings,’ and ‘civil proceedings involving certain orders that are uniquely in
furtherance of the state courts' ability to perform their judicial functions.”’ Ld. at 73.

Both parties agree that abstention pursuant to Younger is only appropriate if three
conditions are metz “(1) the federal proceeding would interfere with an ‘ongoing state judicial
proceeding’; (2) the state has an important interest in regulating the subject matter of the claim;
and (3) the plaintiff has ‘an adequate opportunity in the state proceedings to raise constitutional
challenges.”’ Bice v. Louisiana Pub. Def. Bd., 677 F.3d 712, 716 (5th Cir. 2012) (quoting
Middlesex Cntv. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982)). Plaintiffs
argue that neither the first element nor the third element has been satisfied in this case.

The Court is aware of no ongoing state judicial proceedings in which any Plaintiff is a
party. The District Attorney notes that the case in which Plaintiffs Carter and Johnson were
discharged by his use of peremptory strikes was on appeal sometime during the pendency of this
suit.42 Even if that case remains on appeal, no Plaintiff is a party to that case.

The District Attorney argues that the first element requiring a pending state judicial
proceeding is nevertheless satisfied because the injunctive relief “would affect Defendant
Stewart’s ability to prosecute criminal cases.”43 ln support of this position he cites w
Louisiana Public Defender Board, 677 F.3d 712 (5th Cir. 2012), a case in which the Fifth Circuit j
affirmed the district court’s decision to abstain under the Younger doctrine from a suit filed by a

plaintiff challenging fees assessed to fund the Louisiana Public Defenders while he was being

 

42 Reply (Doc. 46) at 14.
43 I_d. at 13.

14

defended by a public defender in a municipal court proceeding 677 F.3d at 715-16. The panel in
Bice stated that:
The interference with ongoing state proceedings need not be direct to invoke
Younger abstention. The Younger doctrine prevents federal courts from exercising
jurisdiction when the relief requested “would indirectly accomplish the kind of
interference that Younger v. Harrz`s and related cases sought to prevent.” O’Shea v.
Lz'ttleton, 414 U.S. 488, 500, 94 S.Ct. 669, 38 L.Ed.2d 674 (1974) (internal citation
omitted). lnterference is established “whenever the requested relief would interfere
with the state court's ability to conduct proceedings regardless of whether the relief

targets the conduct of a proceeding directly.” Joseph A. ex rel. Wolfe v. lngram,
275 F.3d 1253, 1272 (10th Cir.2002).

l_d_. at 717. The District Attorney further asserts that any such prospective relief “would constitute
a maj or continuing intrusion of the equitable power of the federal courts into state criminal l
proceedings and would sharply conflict with the recognized principles of equitable restraint’744
articulated by the Supreme Court in O'Shea v. Littleton, 414 U.S. 488 (1974).

Arguments as to indirect interference do not change the simple fact that there is no evidence
before the Court that any Plaintiff is a party to an ongoing state judicial proceeding, or that any
Plaintiff anticipates being a party in a future state judicial proceeding for that matter. By way of
contrast, the respondent in Younger was facing state criminal charges ln Middlesex County, the
case that formulated the three-part Younger abstention test cited by both parties the respondent
was the subject of pending state disciplinary proceedings In M, notwithstanding any discussion
of indirect interference, there was no dispute that the petitioner was a party to an ongoing municipal
court proceeding These cases do not envision a federal court declining to exercise its jurisdiction
on the basis of an ongoing state judicial proceeding to which the plaintiff seeking relief in federal

court is not even a party. Finally, no Batson challenges were ever raised in regard to the dismissal

 

of Plaintiffs Carter, Johnson, Horton, and Hawthorne, and because they were never parties in the

 

44 I_d. at 14.

15

state criminal proceedings from which they were struck as jurors they never had an opportunity to
challenge the District Attorney’s peremptory strikes Accordingly, Plaintiffs are correct that
neither the first nor third elements are met.

Even though Younger is inapplicable to these facts the District Attorney raises valid
concerns regarding the principles articulated in Lhea which demand further analysis

c. _O__’§}_zeg Absz‘entz`on

Younger and _Q;S_hea are often conflated, for very understandable reasons Ul@
extensively cites Younger, and both decisions are deeply concerned with issues such as federalism,
comity, and equitable restraint Not surprisingly, there is often significant overlap in the relevance
of these landmark cases In some circumstances however, it may be necessary to treat them as
closely related but distinct sources for abstention

ln _O_’_S_h_ea, the respondents sought to enjoin prospective criminal prosecutions brought
under seemingly valid state laws on the basis of allegedly discriminatory enforcement 414 U.S.
at 5 00. The Supreme Court framed the requested injunctive relief as “nothing less than an ongoing
federal audit of state criminal proceedings which would indirectly accomplish the kind of
interference that Younger v. Harris, supra, and related cases sought to prevent.” Ll_. “A federal
court should not intervene to establish the basis for future intervention that would be so intrusive
and unworkable.” Id. The O_’S_he_a Court explained that even a “periodic reporting” system would
“constitute a form of monitoring of the operation of state court functions that is antipathetic to
established principles of comity.” I_d. at 501. lt further opined that such a scheme would offend
principles of federalism and equitable restraint l_d. at 500-01. The availability of non-injunctive

relief to respondents also weighed in favor of denying equitable relief. I_d. at 504.

16

Other courts have distinguished abstention under Younger and O’Shea. “[A]lthough

Younger does not apply in the absence of pending proceedings . . . the considerations underlying

 

Younger [may still be] very much at play.” Disability Rights New York v. New York, No. 17-
2812-CV, 2019 WL 637972, at ’1‘3 (2d Cir. Feb. 15, 2019) (citations omitted). “O’Shea is an
extension of the principles set forth in Younger.” Ll_. Accordingly, several circuit courts have
abstained under Lhea in certain civil contexts involving the operations of state courts l_d_. at *4
(collecting cases).

Although the Fifth Circuit has never explicitly endorsed abstention solely under _O_’_S_l_i_ea,
its analysis and application ofLSh§a indicate that such an abstention is permissible For example,

in Ballard v. Wilson the Fifth Circuit found that the Younger doctrine required that the district

court abstain from adjudicating claims for injunctive and declaratory relief in regard to a municipal ' 7

overtime parking ordinance. 856 F.2d 1568, 1569 (5th Cir. 1988). That panel was nonetheless
careful to note that:

a federal court ruling on the practices and procedures of the municipal court system,
as is requested by [the plaintiff], would require supervisory enforcement of the
ruling by the federal courts This type of monitoring of state court procedures also
offends principles of federalism and was condemned by the Supreme Court in
O'Shea v. Lz'ttleton, 414 U.S. 488, 94 S.Ct. 669, 38 L.Ed.2d 674 (1974). See also
Parker v. Turner, 626 F.2d 1, 9 (6th Cir.1980), holding that where the complaint
alleges failure of some state judges properly'to follow the law, a federal court will
not enjoin the alleged [unconstitutional] practices even in the absence of a pending
state proceeding, since the relief sought would require monitoring of the
judges' conduct.

l_d_. at 1570; g M Tarter v. Hury, 646 F.2d 1010, 1013 (Sth Cir. 1981) (finding that LSh;ea was
“conclusive” as to the plaintiff’ s claim for equitable relief regarding allegedly excessive bail);
Gardner v. Luckey, 500 F.2d 712, 715 (5th Cir. 1974) (“lt is clear from the face of their complaint
that our appellants contemplate exactly the sort of intrusive and unworkable supervision of state

judicial processes condemned in O'Shea. We hold that the District Court properly dismissed their

17

suit.”). Accordingly, the Court believes it is appropriate to determine whether Lhea mandates
abstention even though the X<_)p_nge_r doctrine is inapplicable

In Hall v. Valeska, a case particularly apposite to this suit, a group of African-Americans
who had been excluded from jury service by the use of a District Attorney’s peremptory strikes
alleged a practice of discrimination in peremptory challenges and brought Suit against the District
Attorney. 849 F. Supp. 2d 1332, 1334-35 (M.D. Ala.), a_f_f'_d1 509 F. App'x 834 (11th Cir. 2012).
The plaintiffs sought a declaratory judgment that such practices were unconstitutional and violated
state and federal law. Id. at 1335. They also sought injunctive relief, which included the following:
(1) a permanent injunction against the defendants from engaging in the allegedly discriminatory
practices (2) appointment of a court monitor to ensure that the defendants complied with certain
record collections requirements and (3) an order mandating that the plaintiffs have meaningful
access to and monitoring of jury selection Ld_. at 1335-36.

After discussing O’Shea at length, the LM district court concluded that “the Plaintiffs seek

 

a declaration and injunction which fall within the reasoning of O ’Shea.” l§l_. at 1337-38. The district
court explained that “[a]lthough the Plaintiffs like those in 0 ’Shea, state that they do not seek to
enjoin any current or future criminal proceedings the requested ‘intervention,’ which allows
beneficiaries of the injunction to interfere with state criminal proceedings if there is discrimination
in jury selection, is like the prohibited injunctive relief in O ’Shea.” l<_i_. at 1338. lt went on to state
that the “relief sought by the Plaintiffs could also allow any member of the class subjected to a
peremptory strike to promptly seek a contempt citation in federal court, so that resort to the federal
courts by beneficiaries of the injunction to enforce the injunction would interrupt that process.” I_cL
The district court also admonished that even though “counsel for the Plaintiffs stated that it was

the Plaintiffs’ prediction that an injunction by this court would be followed, under O’Shea this

18

court must consider the ‘hypothesized recalcitrance,’ and must ‘focus on the likely result of an
attempt to enforce an order of the nature sought here.”’ l_d_. at 1339.

The Court will now determine whether it is necessary to abstain from consideration of
Plaintiffs’ requests for injunctive and declaratory relief under Q’_§h_ea.45

i. ln]`unctive Relief

Plaintiffs’ first proposal for injunctive relief, a permanent injunction forbidding the District
Attorney from exercising any peremptory challenges in criminal jury trials is draconian It goes
far beyond the type of relief requested in Ml or Ha_ll. To unilaterally disarm the District
Attorney of the use of peremptory strikes a right rooted in both statute and common law, while
allowing opposing defense counsel to exercise peremptory strikes offends notions of federalism,
comity, and equitable restraint even more than the ongoing federal audit of state criminal
proceedings decried by the O_’Sl@ Court. Plaintiffs offer no case law in support of such an
unprecedented measure _Q’_§_h§a a fortiori prohibits the Court from issuing such an injunction

Plaintiffs’ second and third in-the-alternative requests for injunctive relief are more
reminiscent of the type of relief sought in other cases Again, they seek either a preliminary
injunction forbidding the District Attorney from exercising any peremptory challenges to strike
otherwise qualified African-American jurors from jury service in criminal jury trials or a
permanent injunction forbidding the District Attorney to employ a custom, usage, and/or policy to
exercise peremptory challenges against African-American citizens because of their race in order
to empanel criminal trial juries that are predominantly white. ln particular, these proposed
injunctions closely mirror the request in _HLll for a permanent injunction against the defendants

from engaging the discriminatory use of peremptory strikes

 

45 The Court assumes without deciding that abstention under O’Shea is not suitable for damages claims §§§ Boyd v.
Farrin, 575 F. App'x 517, 519 (5th Cir. 2014) (finding Younger doctrine is not applicable to claims for damages).

19

lnherent in these alternative injunctions is the ability of African-American potential jurors
in criminal trials who are subjected to a District Attorney’s peremptory challenge to seek federal
review before the Court. During oral argument, Plaintiffs’ counsel attempted to sidestep addressing
this inevitability by referring to them as “entirely salutary, prophylactic measure[s] for those
prosecutors to follow the Constitution.”46 lt is not the practice of the Court, however, to issue
injunctions for which it has no intent or means to enforce l\/loreover, the Court cannot waive away
such concerns simply by assuming that the District Attorney would abide by any such injunctions
As discussed in M, the Court is required under Bl@ “to consider the ‘hypothesized
recalcitrance,’ and must ‘focus on the likely result of an attempt to enforce an order of the nature
sought here”’ 849 F. Supp. 2d at 1339. Both of Plaintiffs’ in-the-alternative requests for equitable
relief would open the door to ongoing federal court intrusion into the operation of state
criminal proceedings

Similarly, a permanent injunction requiring the District Attorney to provide training to all
attorneys and investigators of the office to prevent the use of peremptory challenges to discriminate
against qualified African-American jurors in future criminal jury trials would require long-term
involvement of the Court. Such a training program would necessarily be ongoing as it would need
to continuously provide training to new attorneys and investigators Further, the Court would have
to periodically ensure that the District Attorney was adequately complying with the injunction lt
is not the place of a federal court to administer training materials and practices to a District

Attomey’s office

 

46 Oral Argument Tr. (Doc. 61) at 48.
20

ii. Declaratory Relief

As discussed above, Plaintiffs seek the following declaratory relief: (1) a declaiatory
judgment stating that the District Attorney has employed, and continues to employ, a custom,
usage, and/or policy to exercise peremptory challenges against African-American citizens because
of their race, in order to empanel criminal trial juries that are predominantly white; and (2) a
declaratory judgment that Article 795 (C), (D), and (E) of the Louisiana Code of Criminal
Procedure violate the rights of qualified African-Americans to be free from discrimination on the
basis of race in jury selection in criminal trials

“The Declaratory Judgment Act, 28 U.S.C. § 2201(a), ‘is an enabling act, which confers

discretion on the courts rather than an absolute right on a litigant.”’ Sherwin-Williams Co. v.

 

Holmes Cty., 343 F.3d 383, 389 (5th Cir. 2003). “ln the declaratory judgment context, the normal
principle that federal courts should adjudicate claims within their jurisdiction yields to
considerations of practicality and wise judicial administration” Id. “lt is well-settled that a district
court has broad discretion over whether to decide or dismiss a declaratory judgment action.”

Montpelier US lns. Co. v. Henry, No. 6:13-CV-00773, 2014 WL 1713407, at *3 (W.D. La. Apr.

 

29, 2014) (citations omitted).

lt is difficult to overstate the magnitude of chaos that would ripple out from a federal
declaratory judgment that the District Attorney has and continues to, systematically exercise
peremptory strikes in a discriminatory manner on the basis of race. Such a judgment would
conceivably call into question most criminal conviction in Caddo Parish dating back to at least the
time from which Plaintiffs collected data on juries but perhaps even further. Every single person
convicted in Caddo Parish in a criminal jury trial in which the District Attorney exercised a

peremptory strike against an African-American prospective juror would have a potentially

21

colorable argument that his/her jury was empaneled in violation of the Equal Protection Clause
and B_Bo__n/P_gwe_rs. The creation of this novel avenue for the collateral attack of criminal
convictions going back potentially decades may not be Plaintiffs’ intent, but it is undoubtedly the
end result. Hundreds if not thousands of criminal convictions could be challenged in federal
courts throughout the country through 28 U.S.C. § 2254 motions for writ of habeas corpus The
principles of federalism, comity, and equitable restraint exist in large part to prevent exactly such
an outcome

Given the disposition of this matter, the Court finds it appropriate to dismiss Plaintiffs’
request for a declaratory judgment finding Article 795(C), (D), and (E) unconstitutional as well.
Plaintiffs acknowledge that none of them have been the subject of an Article 795 challenge
Notwithstanding any theories about the chilling effects of Article 795 in terms of the hesitancy of
defense attorneys to challenge peremptory strikes there is an insufficient factual basis for the Court
to resolve this issue The novel nature of this suit also weighs against retaining jurisdiction
Criminal defendants who have unsuccesshilly raised Mr challenges subject to Article 795 are
far better positioned to provide a court with the factual framework necessary to appropriately
determine the constitutionality ofArticle 795 . lt would not serve the purposes of judicial economy
for the Court to retain jurisdiction over this request for declaratory relief.

The Court concludes that the requested injunctive and declaratory relief falls within the
type of relief condemned in Q’_S_hea. For reasons of federalism, comity, and equitable restraint, the
Court must therefore abstain from adjudication of these claims for injunctive and declaratory
relief.47 Moreover, the Court exercises its broad discretion in dismissing the claim that Article 795

is unconstitutional

 

47 This finding is in harmony with the Fifth Circuit’s decision to exercise jurisdiction in ODonnell v. Harris County,
892 F.3d 147 (5th Cir. 2018). In that case, plaintiffs sought injunctive relief against Harris County, Texas, concerning

22

2. Standing

The only remaining claims are those for damages raised by Plaintiffs Carter, Johnson,
Horton, and Hawthorne.

The United States Constitution limits the authority of the Federal Judiciary to “Cases” and
“Controversies” U.S. CONST. art. lll, § 2. “Though some of its elements express merely prudential
considerations that are part of judicial self-government, the core component of standing is an
essential and unchanging part of the case-or-controversy requirement of Article lll.” Luj an v. l)efs.
of Wildlife, 504 U.S. 555, 560 (1992). “ln this way, ‘[t]he law of Article lll standing . . . serves to
prevent the judicial process from being used to usurp the powers of the political branches’ and
confines the federal courts to a properly judicial role.” Spokeo, lnc. v. Robins 136 S.Ct. 1540,
1547 (2016) (internal citations omitted).

The Supreme Court has established that “the irreducible constitutional minimum of
standing contains three elements.” Lu]`an, 504 U.S. at 560.

First, the plaintiff must have suffered an “injury in fact”_an invasion of a legally

protected interest which is (a) concrete and particularized, and (b) “actual or

imminent, not ‘conj ectural’ or ‘hypothetical.”’ Second, there must be a causal
connection between the injury and the conduct complained of_the injury has to be

“fairly trace[able] to the challenged action of the defendant, and not th[e] result

[of] the independent action of some third party not before the court.” Third, it must

be “likely,” as opposed to merely “speculative,” that the injury will be “redressed
by a favorable decision.”

 

issues such as the right to a timely bail hearing and a case-by-case bail evaluation l_d_. at 163-64. The Fifth Circuit
explained that O’Shea policy concerns were not implicated because the requested relief would “impose
‘nondiscretionary procedural safeguard[s],’ which will not require federal intrusion into pre-trial decisions on a case-
by-case basis,” l_d. at 156-57. This is unlike the relief sought in this case, which would invite ongoing intrusion into
state criminal proceedings for the reasons discussed above

lt is also worth briefly highlighting the ODonnell panel’s treatment of abstention After determining that the
Younger doctrine did not apply, the court made a point of emphasizing that “the policy concerns underlying this
doctrine are not applicable here” and cited O’Shea. l_<L This lends further support to the notion that the “policy
concerns” as embodied in O’Shea may independently form a basis for abstention

23

id at 560-61 (internal citations omitted). “The party invoking federal jurisdiction bears the burden
of establishing these elements” ld_. at 561.

Carter, lohnson, Horton, and Hawthorne have satisfied all three standing criteria in regard
to their damages claims First, they have sufficiently stated a concrete and particularized injury by
alleging that the District Attorney exercised peremptory challenges to exclude them, even though
they were qualified and unbiased, from the petit jury solely by reason of their race As alleged, this
practice foreclosed a significant opportunity to participate in civic life Second, the allegations
directly attribute this injury to the alleged policy of the District Attorney to systematically exercise
peremptory strikes against African-American prospective jurors on the basis of their race Third,
this asserted constitutional violation is redressable through damages Thus the Court finds that
Carter, Johnson, Horton, and Hawthorne have standing to seek damages relief, if such relief is
actually available and provable in fact.

3. Mootness

Again, the only remaining claims before the Court are the damages claims The District
Attorney concedes that the doctrine of mootness does not apply to these claims48 Accordingly, the
Court need not address the issue of mootness
C. 12(13)(6) MorioN ro Dismiss

The District Attorney argues that Plaintiffs have failed to state a claim for the following
reasons (l) their claims are barred by res judicata and collateral estoppel; (2) they have failed to
state a claim under 18 U.S.C. § 243; (3) their federal and state claims are barred by prosecutorial

immunity; (4) their federal claims are barred by qualified immunity; and (5) their federal claims

 

48 Reply (Doc. 46), at 11 n.4.
24

are barred by the Eleventh Amendment. Additionally, the Attorney General argues that the Court
should dismiss all claims pursuant to FED. R. CIV. P. 8(a)(2).49

To survive a 12(b)(6) motion to dismiss the plaintiff must plead enough facts to “state a
claim to relief that is plausible on its face” Ashcroft v. lgbal, 556 U.S. 662, 678 (2009) (quoting
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the
plaintiff pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” l_d. All well pleaded facts shall be deemed as true
and all reasonable inferences must be drawn in the plaintiffs' favor. Lormand v. US Unwired, lnc.,
565 F.3d 228, 232 (5th Cir. 2009) (citations omitted). Nonetheless 12(b)(6) motions to dismiss
are viewed with disfavor and rarely granted Test Masters Educ. Servs., lnc. v. Singh 428 F.3d
559, 570 (5th Cir. 2005).

1. Res Judicata

The District Attorney asserts that Plaintiffs’ claims are barred by res judicata and collateral
estoppel The crux of his argument is that if a criminal defendant can raise an equal protection
claim on behalf of a prospective , juror, then the criminal defendant’s _BQM challenge, or even
lack thereof, precludes a prospective juror from ever bringing his/her own equal protection claim.
The District Attorney reasons that if the criminal defendant challenges a peremptory strike under
l_B_at_sgn and a court makes a ruling, then the claim of whether the peremptory strike violated the
equal protection rights of the prospective juror has been fully litigated and cannot be raised again

by anyone, including the prospective juror.50 He also goes one step farther, arguing that if the

 

49 ln his Reply, the District Attorney also argues that Plaintiffs failed to adequately plead under FED. R. CIV. P. 8(c).
Reply (Doc. 46) at 16. This argument is not timely raised, and the Court will not address it. §§ Cavazos v. JP Morgan
Chase Bank Nat’l Ass'n, 388 F. App’X 398, 399 (5th Cir. 2010) (quoting United States v. Jackson, 426 F.3d 301, 304
n.2 (5th Cir. 2005) (“Arguments raised for the first time in a reply brief, even by pro se litigants . . . are Waived.”).
30 ln the context of federal res judicata law, the Court agrees with this argument We are not persuaded by the argument
that the lack of a Batson challenge Would also have a preclusive effect

25

criminal defendant declines to pursue a §at§on challenge, then the equal protection claim is waived
for both the criminal defendant and the prospective juror.

“The rule of res judicata encompasses two separate but linked preclusive doctrines (1) true
res judicata or claim preclusion and (2) collateral estoppel or issue preclusion.” Test Masters 428

F.3d at 571 (citing St. Paul l\/lercury lns. Co. v. Williamson, 224 F.3d 425, 436 (5th Cir. 2000)).

 

Res judicata is an affirmative defense that must generally be pleaded in an answer, not raised in a
12(b)(6) motion to dismiss ld_. at 570 n.2. However, the Fifth Circuit has explained that a 12(b)(6)
motion to dismiss properly raises res judicata when “the facts are admitted or not controverted or
are conclusively established.” Meyers v. Textron, lnc., 540 F. App'x 408, 410 (5th Cir. 2013)

(quoting Clifton v. Warnaco lnc., 53 F.3d 1280, 1995 WL 295863, at *6 n.l3 (5th Cir. 1995) (per

 

curiam)). “When all relevant facts are shown by the court's own records of which the court takes
notice, the defense [of res judicata] may be upheld on a Rule 12(b)(6) motion without requiring an
answer.” li (citation omitted). Any facts necessary for the Court to decide the applicability of res
judicata are agreed upon by the parties and thus it is appropriate for the Court to rule on this matter.

“ln determining the preclusive effect of an earlier state court judgment, federal courts apply
the preclusion law of the state that rendered the judgment.” Wills v. Arizon Structures Worldwide,

L.L.C., 824 F.3d 541, 545 (5th Cir. 2016) (quoting Weaver v. Tex. Capital Bank N.A., 660 F.3d

 

900, 906 (5th Cir. 2011)). Any relevant Batson challenges would have been determined (or

 

waived) in a Caddo Parish court, and thus Louisiana preclusion law applies ln Louisiana, “[t]he
doctrine of res judicata is strictz`juris; that is any doubt concerning application of the principle of
res judicata must be resolved against its application.” M, 560 F. App'x at 366 (citations
omitted). “[T]he party urging res judicata has the burden of proving each essential element by a

preponderance cf the evidence” St. Paul l\/lercury, 224 F.3d at 437 (citation omitted).

26

a. Claz'm Preclusion

The Fifth Circuit has interpreted claim preclusion, or res judicata, under Louisiana law as
containing five requirements

(1) the judgment is valid; (2) the judgment is final; (3) the parties are the same; (4)

the cause or causes of action asserted in the second suit existed at the time of final

judgment in the first litigation; and (5) the cause or causes of action asserted in the

second suit arose out of the transaction or occurrence that was the subject matter of

the first litigation
Webb, 560 F. App'X at 365-66 (citations omitted); §§ LA. STAT. ANN. § 13:4231. “Under
Louisiana law, identity of the parties does not mean that the parties must be the same physical or
material parties but they must appear in the suit in the same quality or capacity.” St. Paul l\/lercury,
224 F.3d at 437. Specifically, Louisiana law defines privity as “one who . . . has acquired an interest

in the subject matter affected by the judgment through or under one of the parties as by inheritance

succession, purchase or assignment.” OneBeacon Am. lns. Co. v. Barnett, No. 18-60224, 2019

 

WL 993 098, at *4 (5th Cir. Feb. 27, 2019) (citations omitted).

The District Attorney has failed to meet his burden of proving that both the third and fifth
requirements have been met There is no indication that the parties appear in the same quality or
capacity as in the original suits Plaintiffs have not acquired any interest from criminal defendants
by inheritance, succession, purchase, or assignment Furthermore, the District Attorney has not
shown that this suit arises out of the transaction or occurrence that was the subject matter of the
first litigation For any given Plaintiff, the relevant prior action was a state criminal prosecution
The subject of that criminal prosecution would have been the alleged criminal conduct of the
defendant not a procedural issue concerning the selection of a venireperson for that action Thus,

the Court finds that res judicata does not bar Plaintiffs’ remaining claims

27

b. Issue Preclusz'on

Under Louisiana law, a party is collaterally estopped if “[a] judgment in favor of either the
plaintiff or the defendant is conclusive, in any subsequent action between them, with respect to
any issue actually litigated and determined if its determination was essential to that judgmen .”
LA. STAT. ANN. § 13 1423 1. For collateral estoppel to apply, Plaintiffs must have an “identity” with
one of the original parties _S_e_e_ OneBeacon, 2019 WL 993 098, at *4. As discussed above, no such
identity exists because no Plaintiff has acquired an interest from any criminal defendants as a result
of inheritance succession, purchase or assignmentl

Keeping in mind that any doubt concerning the application of res judicata nor collateral
estoppel bar be resolved in favor of maintaining the second action, the Court finds that neither
doctrine bars Plaintiffs from raising the remaining claims

2. 18 U.S.C. § 243

Plaintiffs acknowledge that they are not raising any claims under 18 U.S.C. § 243.

3. Prosecutorial lmmunity

The District Attorney argues that Plaintiffs’ state and federal claims are barred by common
law prosecutorial immunity. Plaintiffs are suing the District Attorney in his official capacity;

substantively, these are l\/lonell claims against the District Attorney as a municipal entity. §e§

 

Williamson v. Citv of l\/lorgan City, No. ClV.A. 08-0441, 2009 WL 2176002, at *5 (W.D. La. July

 

21, 2009) (collecting cases). Prosecutorial immunity is inapplicable to Monell claims lohnson v.

 

Louisiana, No. ClV.A. 09-55, 2010 WL 996475, at *11-13 (W.D. La. l\/lar. 16, 2010). Accordingly,

the District Attorney is not shielded by prosecutorial immunity in this case

28

4. Qualified lmmunity

“Unlike government officials sued in their individual capacities municipal entities and
local governing bodies do not enjoy immunity from suit, either absolute or qualified, under
§ 1983.” Allen v. Hart, No. 2209 CV 02011, 2010 WL 2505607, at *2 (W.D. La. lurie 14, 2010)

(quoting Burge v. Parish of St. Tammanv, 187 F.3d 452, 466 (5th Cir. 1999)). As discussed above,

 

the damages claims are raised against the District Attorney as a municipal entity. Thus he is not
entitled to qualified immunity in this matter.

5. Sovereign lmmunity

Finally, the District Attorney argues that he enjoys sovereign immunity in his official
capacity under the Eleventh Amendment. However, “it is now well-established that Louisiana
district attorneys are considered representatives of the state's political subdivisions rather than of
the state itself and are not entitled to Eleventh Amendment immunity.” lohnson, 2010 WL 996475,
at 410 (citing §urge, 187 F.3d at 466). The Court finds that the District Attorney is not entitled to
sovereign immunity in this suit.

6. FED. R. Civ. P. 8(a)(2)

The Attorney General contends that FED. R. CIV. P. 8(a)(2) requires dismissal of this matter
because (1) the claims are implausible because of changes in membership of the District Attorney’s
office and (2) the claims fail to sufficiently allege causation The first argument regarding change
of staff in the District Attorney’s office is in essence a mootness argument which is irrelevant to
the remaining damages claims The Court will address the Attorney General’s second argument

“Determining whether a complaint states a plausible claim for relief [is] a context-specific
task that requires the reviewing court to draw on its judicial experience and common sense.”

Ashcroft, 556 U.S. at 679. “[U]nder the Federal Rules of Civil Procedure's requirement of notice

29

pleading, defendants in all lawsuits must be given notice of the specific claims against them.”

Anderson v. U.S. Dep't of Hous. & Urban Dev., 554 F.3d 525, 528 (5th Cir. 2008) (citing FED. R.

 

CIV. P. 8(a)(2)). “Although this notice does not require pleading specific facts the complaint must
‘ give the defendant fair notice of what the claim is and the grounds upon which it rests.”’ l_d_.
(quoting Twombly, 550 U.S. at 544).7

Plaintiffs Carter, Johnson, Horton, and Hawthorne allege that they were struck as a result
of the District Attorney’s systemic use of discriminatory peremptory strikes When accepted at
face value, which the Court is obligated to do for the limited purpose of this analysis Reprieve’s
statistics indicate that after controlling for relevant factors African-American jurors are subject to
the District Attorney’s peremptory strikes at five times the rate as non-African-American jurors
Carter, Johnson, Horton, and Hawthorne have specified the exact trials from which they were
excused Interestingly, Carter and lohnson were excused as jurors from the same trial, and Horton
and Hawthorne were also struck as jurors in the same trial. Finally, Carter, lohnson, Horton, and
Hawthorne assert that former members of the District Attorney’s office have admitted to the
intentional use of peremptory challenges to strike African-Americans because of their race
Together these allegations sufficiently put all parties to the suit on notice of what their claims are
and the grounds upon which they rest.

Carter, lohnson, Horton, and Hawthorne have cleared the relatively low threshold of
surviving a 12(b)(6) failure to state a claim challenge, the granting of which is generally
disfavored To prevail on the merits or for that matter to survive a motion for summary judgment
is a significantly higher bar. Evidence specific to Carter, lohnson, Horton, and Hawthorne showing

that the District Attorney exercised peremptory challenges against each of them because of their

30

race will be needed Statistics appearing to show general trends will not suffice.51 Accordingly,
discovery will be limited to the cases from which Carter, lohnson, Horton, and Hawthorne
were excused

III. CONCLUSION

IT WILL BE ORDERED that the Motion to Dismiss (Doc. 20) be GRANTED IN PART
and DENIED IN PART.

IT WILL FURTHER BE ORDERED that Plaintiffs’ request for certification of a class
be DENIED.

IT WILL FURTHER BE ORDERED that the request for a permanent injunction
forbidding the District Attorney from exercising any peremptory challenges in criminal jury trials
be DISMISSED WITHOUT PREJUDICE.

IT WILL FURTHER BE ORDERED that the request for a preliminary injunction
forbidding the District Attorney from exercising any peremptory challenges to strike otherwise
qualified African-American jurors from jury service in criminal jury trials be DISMISSED
WITHOUT PREJUDICE.

IT WILL FURTHER BE ORDERED that the request for a permanent injunction
forbidding the District Attorney to employ a custom, usage, and/or policy to exercise peremptory
challenges against African-American citizens because of their race, in order to empanel criminal
trial juries that are predominantly white be DISMISSED WITHOUT PREJUDICE.

IT WILL FURTHER BE ORDERED that the request for a permanent injunction

requiring the District Attorney to provide training to all attorneys and investigators of the office to

 

51 Notably, Plaintiffs do not allege that every single peremptory strike exercised by the District Attorney against
African-American prospective jurors Was done because of race

31

prevent the use of peremptory challenges to discriminate against qualified African-American
jurors in future criminal jury trials be DISMISSED WITHOUT PREJUDICE.

IT WILL FURTHER BE ORDERED that the request for a declaratory judgment that the
District Attorney has employed, and continues to employ, a custom, usage, and/or policy to
exercise peremptory challenges against African-American citizens because of their race, in order
to empanel criminal trial juries that are predominantly white be DISMISSED WITHOUT
PREJUDICE.

IT WILL FURTHER BE ORDERED that the request for a declaratory judgment that
Article 795 (C), (D), and (E) of the Louisiana Code of Criminal Procedure violate the rights of
qualified African-Americans to be free from discrimination on the basis of race in jury selection
in criminal trials be DISMISSED WITHOUT PREJUDICE.

IT WILL FURTHER BE ORDERED that Reneé Pipkins Everitt Pipkins Theron
Jackson, LaWhitney lohnson, Adriana Thomas and Reginald Autrey be DISMISSED as Plaintiffs
in this matter because all of their claims have been dismissed

IT WILL FURTHER BE ORDERED that the Motion to Dismiss (Doc. 20) be DENIED
inasmuch as it seeks dismissal of the request for an award of nominal and/or compensatory
damages to Plaintiffs Darryl Carter, Diane Johnson, Kimberly Horton, and Theresa Hawthorne.

A separate judgment memorializing this ruling will follow.

M
SIGNED on this f '/ day of April 2019, at Alexandria, Louisiana.

\,`. y
` ,,~\

7 iijDGE DEE D. DRELL
UNrrED srArEs DISTRICT coURr

 

32

MM

